   1   Mark Brnovich
       Attorney General
   2   Firm State Bar No. 14000
   3
       Christopher J. Dylla
   4   Assistant Attorney General
       State Bar No. 027114
   5   Office of the Attorney General
   6
       2005 North Central Avenue
       Phoenix, Arizona 85004-1592
   7   Telephone: (602) 542-8389
       Facsimile: (602) 542-4273
   8   Email: christopher.dylla@azag.gov
   9
       Attorneys for the State of Arizona
        ex rel. Arizona Department of Revenue
  10
                             IN THE UNITED STATES BANKRUPTCY COURT
  11
                                IN AND FOR THE DISTRICT OF ARIZONA
  12

  13   In re:                                            Chapter 13

  14   DUSTIN J. HAMBY,                                  Case No. 2:18-bk-15100-MCW
       SSN: XXX-XX-5182
  15
                                                         OBJECTION TO CONFIRMATION OF
                                         Debtor.         ORIGINAL CHAPTER 13 PLAN
  16

  17                                                     Docket No. 13
  18

  19            The State of Arizona ex rel. Arizona Department of Revenue (“Department”) objects to

  20   the Original Chapter 13 Plan (“Plan”), filed by Dustin J. Hamby (“Debtor”) on December 20,
  21
       2018, as follows:
  22
           1. The Department is the agency empowered and entitled to enforce Arizona tax laws and
  23
       regulations, including but not limited to individual income taxes, transaction privilege taxes
  24

  25   (“TPT’) and withholding taxes (“WTH”). A.R.S. §§ 43-208; 42-1004 et seq.; 43-101 et seq.

  26       2. Debtor is an individual residing in the State of Arizona and upon information and belief




Case 2:18-bk-15100-MCW         Doc 40 Filed 01/31/19 Entered 01/31/19 09:41:53             Desc
                               Main Document    Page 1 of 5
   1   is required to file and pay certain tax liabilities to the Department, including individual income
   2
       taxes. See A.R.S. §§ 43-301, 43-501.
   3
          3. Additionally, Debtor owns or owned a limited liability company known as Green Fuel
   4
       Technologies, LLC (“Debtor's Business”). Upon information and belief, Debtor's Business is
   5

   6   or was required to file and pay certain tax liabilities to the Department, including TPT and/or

   7   WTH taxes. Failure of the Debtor to remit to the Department monies collected for TPT and
   8
       WTH taxes may create responsible party penalties being assessed against the Debtor personally
   9
       pursuant to A.R.S. §§ 42-5028, 43-435.
  10
          4. The Department filed a proof of claim establishing a priority claim in the amount of
  11

  12   $15,718.14 and a general unsecured claim in the amount of $3,043.17. A true and accurate

  13   copy of the Department’s First Amended Proof of Claim (“Claim”) dated January 29, 2019 is
  14
       No. 2-2 on the Court’s Claims Register. In addition, the Department’s Claim indicates that the
  15
       Debtor has failed to file the tax returns indicated below (“Outstanding Returns”):
  16
         Income         Not Applicable
  17

  18     TPT            Sept 2017 through Nov 2018

  19     WTH            2Q 2010 & 3Q 2010; 4Q 2011
  20
          5. As indicated in the Department’s Claim, the Debtor has failed to file all tax returns as
  21
       required by 11 U.S.C. § 1308. Failure of the Debtor to file the Outstanding Returns constitutes
  22
       cause to convert or dismiss the case. See 11 U.S.C. § 1307(e), Local Rule of Bankruptcy
  23

  24   Procedure 2084-5. Moreover, the Plan cannot be confirmed until such time that the Debtor files

  25   the Outstanding Returns. 11 U.S.C. § 1325(a)(9). Signed, dated, and non-redacted copies of
  26
       the returns may be sent to paula.shanahan@azag.gov, which the Department will accept as




Case 2:18-bk-15100-MCW         Doc 40 Filed 01/31/19
                                                  2  Entered 01/31/19 09:41:53                Desc
                               Main Document    Page 2 of 5
   1   filed on the date that they are received by the Attorney General’s Office.
   2
          6. The Department’s Claim is entitled to priority treatment pursuant to 11 U.S.C.
   3
       § 507(a)(8)(A). The Plan is required to provide payment in full of all priority claims, unless
   4
       the claimant agrees otherwise. 11 U.S.C. § 1322(a)(2). Here, the Department has not agreed to
   5

   6   different treatment than what Section 1322 requires and the Plan does not provide for the full

   7   payment of the Department’s priority claim. Therefore, the Plan cannot be confirmed. 11
   8
       U.S.C. § 1325(a)(1).
   9
          7. Upon         the       filing     of       the      petition      for    relief,     the
  10
       Debtor became a debtor in possession and is acting as a trustee with limited powers. 11 U.S.C.
  11

  12   §§1303, 1306(b). See also In re DiSalvo, 219 F.3d 1035, 1039 (9th Cir. 2000); In re Cohen,

  13   305 B.R. 886, 897 (B.A.P. 9th Cir. 2004). As such, the Debtor is required to “manage and
  14
       operate property in his possession” “according to the laws to the state in which property is
  15
       located.” 28 U.S.C. §§959(b) and 960. The Debtor is one of the members of Debtor's Business,
  16
       which under Arizona law has a duty and a requirement to prepare and timely file TPT returns
  17

  18   showing the amount that the Debtor's Business is liable for and to timely remit all amounts

  19   owed to the Department. A.R.S. §§42-5014(G), 43-401. Therefore, pursuant to 28 U.S.C.
  20
       §§959(b) and 960, the Debtor also has this duty and requirement while in bankruptcy. To the
  21
       extent that Debtor's Business, by way of Debtor, does not timely file all postpetition TPT
  22
       returns and timely pay all postpetition liabilities owing to the Department, the Department
  23

  24   conditionally objects to confirmation. 11 U.S.C. § 1325(a)(1).

  25      8. The Department reserves the right to amend, supplement, or withdraw its objection to
  26
       confirmation.




Case 2:18-bk-15100-MCW          Doc 40 Filed 01/31/19
                                                   3  Entered 01/31/19 09:41:53            Desc
                                Main Document    Page 3 of 5
   1                                              Conclusion
   2
                 Any Chapter 13 plan proposed by the Debtor must provide for and eliminate the
   3
       objections specified herein in order to be reasonable and to comply with applicable provisions
   4
       of 11 U.S.C. § 1325. Since the Plan, as it is currently proposed, does not comply with 11
   5

   6   U.S.C. § 1325, the Plan cannot be confirmed.

   7             WHEREFORE, the Department prays as follows:
   8
                 1.    That Confirmation of the proposed Chapter 13 Plan be denied, or in the
   9
       alternative, that the Plan be amended or modified to remedy the Department's objections
  10
       herein;
  11

  12             2.    That failure of the Debtor to amend or modify the Plan to conform with the

  13   Bankruptcy Code in a reasonable time, that the Court dismiss or convert this case to a Chapter
  14
       7; and
  15
                 3.    For such other and further relief as this Court deems proper.
  16
                 RESPECTFULLY SUBMITTED this 31st day of January, 2019.
  17

  18                                                         MARK BRNOVICH
                                                             Attorney General
  19

  20                                                         /s/ CJD No. 027114
                                                             Christopher J. Dylla
  21                                                         Assistant Attorney General
  22                                                         Attorney for the State of Arizona
                                                               ex rel. Arizona Department of Revenue
  23

  24

  25

  26




Case 2:18-bk-15100-MCW         Doc 40 Filed 01/31/19
                                                  4  Entered 01/31/19 09:41:53              Desc
                               Main Document    Page 4 of 5
   1   ORIGINAL of the foregoing filed electronically this 31st day of January, 2019 with:
   2
       United States Bankruptcy Court
   3   Phoenix Division
       230 North First Avenue, Suite 101
   4   Phoenix, AZ 85003
   5
       COPY of the foregoing sent for mailing or by email* this 31st day of January, 2019 to:
   6
       Leonard V. Sominsky*
   7   Leonard V. Sominsky, Esq., PC.
       2700 N. 3rd Street
   8
       Suite 2006
   9   Phoenix, AZ 85004
       INFO@LVSLAW.NET
  10   Attorney for Debtor
  11
       Russell A. Brown*
  12   3838 North Central Avenue, Suite 800
       Phoenix, AZ 85012-1965
  13   mail@ch13bk.com
       Chapter 13 Trustee
  14

  15

  16   /s/ Paula Shanahan
       #7601287/BCE18-01223
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26




Case 2:18-bk-15100-MCW        Doc 40 Filed 01/31/19
                                                 5  Entered 01/31/19 09:41:53                Desc
                              Main Document    Page 5 of 5
